DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on February 15, 2022 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11,265,694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-15 of US Patent No. 11,265,,694.

Application No. 17/672,616
US Patent No. 11,265,694
1. A method, implemented at a Network Repository Function (NRF) associated with a Fifth Generation (5G) network, the method comprising: receiving, from a Network Function (NF) consumer associated with the 5G network, a discovery request for information associated with a NF producer type; receiving, from NF producers associated with the NF producer type, indications of the NF producers; generating a list of NF producers based at least in part on the indications; selecting, based at least in part on a configurable parameter, a subset of the list of NF producers; and sending, responsive to receiving the discovery request, the subset of the list of NF producers to the NF consumer, wherein the configurable parameter is configured based at least in part on a number of service types available for the NF producer type.

2. The method as claim | recites, further comprising: associating the subset of the list of NF producers with a timer associated with a period of time after which the list of NF producers expires; and sending the timer with the subset of the list of NF producers to the NF consumer.

3. The method as claim 2 recites, further comprising receiving, from the NF consumer, another discovery request for information associated with information associated with the NF producer type after a lapse of the period of time.
4. The method as claim | recites, wherein the configurable parameter is configured for the NF producer type.

5. The method as claim | recites, wherein the subset of the list of NF producers is sent to the NF consumer without communicating with a load balancer.

6. The method as claim 1 recites, wherein the configurable parameter is configured to satisfy a redundancy threshold.

7. The method as claim 1 recites, wherein the indications are received from the NF producers associated with the NF producer type in association with registration of the NF producers with the NRF.

8. The method as claim 1 recites, wherein the indications are received from the NF producers associated with the NF producer type responsive to a request from the NRF.

9. The method as claim | recites, wherein the NF consumer comprises at least one of an Access and Mobility Management Function (AMF), an Authentication Server Function (AUSF), a Network Exposure Function (NEF), a Policy Control Function (PCF), a Session Management Function (SMF), a Unified Data Management (UDM), a Charging Function (CHF), an Equipment Identity Register (EIR), a Location Management Function (LMF), or a Session Plane Function (SPF).

10. The method as claim 1 recites, wherein a NF producer comprises at least one of a Session Management Function (SMF), a Unified Data Management (UDM), an Authentication Server Function (AUSF), a Short Message Service Function (SMSF), a Location Management Function (LMF), a Network Slice Selection Function (NSSF), an Equipment Identity Register (EIR), a Unified Data Repository (UDR), a Charging Function (CHF), or a Network Exposure Function (NEF).

11. A system comprising: one or more processors; one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, from a Network Function (NF) consumer associated with a Fifth Generation (5G) network, a request for information associated with a NF producer type; receiving, from one or more NF producers associated with the NF producer type, indications of the NF producers;
generating a list of NF producers based at least in part on the indications; selecting, based at least in part on a configurable parameter, a subset of the list of NF producers; and sending, responsive to receiving the request, the subset of the list of NF producers to the NF consumer, wherein the configurable parameter is configured for the NF producer type and based at least in part on a redundancy threshold.

12. The system as claim 11 recites, the operations further comprising: associating the subset of the list of NF producers with a timer associated with a period of time after which the list of NF producers expires; and sending the timer with the subset of the list of NF producers to the NF consumer, wherein the system receives another request for information associated with information associated with the NF producer type after a lapse of the period of time.

13. The system as claim 11 recites, wherein the configurable parameter is configured for the NF producer type and based at least in part on a number of services associated with the NF producer type.

14. The system as claim 11 recites, wherein the system comprises a Network Repository Function (NRF) and the request is associated with a discovery event.

15. The system as claim 14 recites, wherein the indications are received from the NF producers associated with the NF producer type in association with registration of the NF producers with the NRF.

16. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a Network Repository Function (NRF) of a Fifth Generation (5G) Network to perform operations comprising: receiving, from a Network Function (NF) consumer associated with the 5G network, a request for information associated with a NF producer type; receiving, from one or more NF producers associated with the NF producer type, indications of the NF producers;
generating a list of NF producers based at least in part on the indications;
selecting, based at least in part on a configurable parameter, a subset of the list of NF producers; and sending, responsive to receiving the request and without associating a load balancer, the subset of the list of NF producers to the NF consumer.

17. The one or more non-transitory computer-readable media as claim 16 recites, the operations further comprising: associating the subset of the list of NF producers with a timer associated with a period of time after which the list of NF producers expires; and
sending the timer with the subset of the list of NF producers to the NF consumer, wherein the NRF receives another request for information associated with information associated with the NF producer type after a lapse of the period of time.

18. The one or more non-transitory computer-readable media as claim 16 recites, wherein the configurable parameter is configured for the NF producer type and based at least in part on anumber of services associated with the NF producer type or a redundancy threshold.

19. The one or more non-transitory computer-readable media as claim 16 recites, wherein the indications are received from the NF producers associated with the NF producer type in association with registration of the NF producers with the NRF.

20. The one or more non-transitory computer-readable media as claim 16 recites, wherein: the NF consumer comprises at least one of an Access and Mobility Management Function (AMF), an Authentication Server Function (AUSF), a Network Exposure Function (NEF), a Policy Control Function (PCF), a Session Management Function (SMF), a Unified Data Management (UDM), a Charging Function (CHF), an Equipment Identity Register (EIR), a Location Management Function (LMF), or a Session Plane Function (SPF); the NF producers comprise at least one of a Session Management Function (SMF), a Unified Data Management (UDM), an Authentication Server Function (AUSF), a Short Message Service Function (SMSF), a Location Management Function (LMF), a Network Slice Selection Function (NSSF), an Equipment Identity Register (EIR), a Unified Data Repository (UDR), a Charging Function (CHF), or a Network Exposure Function (NEF); and the NF consumer is different than the NF producers.

1. A method, implemented at a Network Repository Function (NRF) associated with a Fifth Generation (5G) network, the method comprising: receiving, from a Network Function (NF) consumer associated with the 5G network, a discovery request for information associated with a NF producer type; receiving, from NF producers associated with the NF producer type, indications of the NF producers; generating a list of NF producers based at least in part on the indications; selecting, based at least in part on a configurable parameter, a subset of the list of NF producers; and sending, responsive to receiving the discovery request, the subset of the list of NF producers to the NF consumer, wherein the configurable parameter is configured based at least in part on a number of service types available for the NF producer type and a redundancy threshold.

2. The method as claim 1 recites, further comprising: associating the subset of the list of NF producers with a timer associated with a period of time after which the list of NF producers expires; and sending the timer with the subset of the list of NF producers to the NF consumer.

3. The method as claim 2 recites, further comprising receiving, from the NF consumer, another discovery request for information associated with information associated with the NF producer type after a lapse of the period of time.

4. The method as claim 1 recites, wherein the configurable parameter is configured for the NF producer type.

5. The method as claim 1 recites, wherein the indications are received from the NF producers associated with the NF producer type in association with registration of the NF producers with the NRF.

6. The method as claim 1 recites, wherein the indications are received from the NF producers associated with the NF producer type responsive to a request from the NRF.

7. The method as claim 1 recites, wherein the NF consumer comprises at least one of an Access and Mobility Management Function (AMF), an Authentication Server Function (AUSF), a Network Exposure Function (NEF), a Policy Control Function (PCF), a Session Management Function (SMF), a Unified Data Management (UDM), a Charging Function (CHF), an Equipment Identity Register (EIR), a Location Management Function (LMF), or a Session Plane Function (SPF).

8. The method as claim 1 recites, wherein a NF producer comprises at least one of a Session Management Function (SMF), a Unified Data Management (UDM), an Authentication Server Function (AUSF), a Short Message Service Function (SMSF), a Location Management Function (LMF), a Network Slice Selection Function (NSSF), an Equipment Identity Register (EIR), a Unified Data Repository (UDR), a Charging Function (CHF), or a Network Exposure Function (NEF).

9. A system comprising: one or more processors; one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, from a Network Function (NF) consumer associated with a Fifth Generation (5G) network, a request for information associated with a NF producer type; receiving, from one or more NF producers associated with the NF producer type, indications of the NF producers; generating a list of NF producers based at least in part on the indications; selecting, based at least in part on a configurable parameter, a subset of the list of NF producers; associating the subset of the list of NF producers with a period of time after which the list of NF producers expires; and sending, responsive to receiving the request, the subset of the list of NF producers to the NF consumer, the sending including sending, along with the subset, an indicator of the period of time after which the list of NF producers expires, wherein the system receives another request for information associated with information associated with the NF producer type after a lapse of the period of time.

10. The system as claim 9 recites, wherein the configurable parameter is configured for the NF producer type and based at least in part on a number of services associated with the NF producer type or a redundancy threshold.

11. The system as claim 9 recites, wherein the system comprises a Network Repository Function (NRF) and the request is associated with a discovery event.

12. The system as claim 11 recites, wherein the indications are received from the NF producers associated with the NF producer type in association with registration of the NF producers with the NRF.

13. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a Network Repository Function (NRF) of a Fifth Generation (5G) Network to perform operations comprising: receiving, from a Network Function (NF) consumer associated with the 5G network, a request for information associated with a NF producer type; receiving, from one or more NF producers associated with the NF producer type, indications of the NF producers; generating a list of NF producers based at least in part on the indications; selecting, based at least in part on a configurable parameter, a subset of the list of NF producers; associating the subset of the list of NF producers with a period of time after which the list of NF producers expires; and sending, responsive to receiving the request, the subset of the list of NF producers to the NF consumer, the sending including sending, along with the subset, an indicator of the period of time after which the list of NF producers expires, wherein the system receives another request for information associated with information associated with the NF producer type after a lapse of the period of time.

14. The one or more non-transitory computer-readable media as claim 13 recites, wherein the configurable parameter is configured for the NF producer type and based at least in part on a number of services associated with the NF producer type or a redundancy threshold.

15. The one or more non-transitory computer-readable media as claim 13 recites, wherein the indications are received from the NF producers associated with the NF producer type in association with registration of the NF producers with the NRF.

16. The one or more non-transitory computer-readable media as claim 13 recites, wherein: the NF consumer comprises at least one of an Access and Mobility Management Function (AMF), an Authentication Server Function (AUSF), a Network Exposure Function (NEF), a Policy Control Function (PCF), a Session Management Function (SMF), a Unified Data Management (UDM), a Charging Function (CHF), an Equipment Identity Register (EIR), a Location Management Function (LMF), or a Session Plane Function (SPF); the NF producers comprise at least one of a Session Management Function (SMF), a Unified Data Management (UDM), an Authentication Server Function (AUSF), a Short Message Service Function (SMSF), a Location Management Function (LMF), a Network Slice Selection Function (NSSF), an Equipment Identity Register (EIR), a Unified Data Repository (UDR), a Charging Function (CHF), or a Network Exposure Function (NEF); and the NF consumer is different than the NF producers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        September 8, 2022